Citation Nr: 1627744	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-01 1564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE


Entitlement to an initial compensable rating for hypertension. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1992 to February 1995.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran's service-connected hypertension was not productive of blood pressure readings with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control.



CONCLUSION OF LAW

The criteria have not been met for an initial compensable evaluation for service-connected hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120  (2004).

In Dingess v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for hypertension.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for hypertension.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claim decided herein.  Moreover, the Veteran did not identify any other outstanding records that are relevant to the issue being decided herein. 

The Veteran was also afforded VA examinations in August 2008 and October 2015 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's hypertension. 

The evidence does not indicate or suggest that there has been a material change in the severity of the Veteran's hypertension since he was last examined.  38 C.F.R. 
 § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.





Law and Analysis


The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected hypertension. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126  (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id ; see also Hart v. Mansfield, 21 Vet. App. 505  (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Veteran's hypertension has been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31. 

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104  (2015). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (2).  Hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable rating for his service-connected hypertension.  The probative evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control, which are the criteria necessary to demonstrate a higher 10 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

An August 2008 VA examination shows that the Veteran's blood pressure was measured as 143/97, 153/97, and 133/93.  The examiner noted that the Veteran has a service-connected back disability which causes chronic pain.  The examiner explained that pain can cause blood pressure to go up or down, which is called labile hypertension.

A February 2009 medical statement from Dr. M.S.C. (initials used to protect privacy) indicates that the Veteran is on blood pressure medication and that without medication his systolic pressure would consistently be 160 or greater and his diastolic pressure would be 100 or greater.  

A June 2009 exercise nuclear stress test from C.C.A. show the Veteran has a hypertensive response to exercise during a treadmill stress test with peak blood pressure of 190/102.  However, the Veteran's baseline blood pressure was noted to be 133/94.  Additional records from the provider dated from June 2009 showed blood pressure readings of 142/86 and 129/87.  

An October 2015 VA examiner noted that the Veteran's hypertension appears to be well controlled based upon her review of the Veteran's record.  The examiner referenced Dr. M.S.C.'s statement that the Veteran's blood pressure would be higher without the use of medication.  She also noted the Veteran's statement that his blood pressure increases as a result of physical pain and that his blood pressure has greatly improved since his hip surgery.  The Veteran's blood pressure readings during the examination were 131/84, 127/82, and 120/84.  Subsequently, his average blood pressure was reported as 126/83. 

Review of the Veteran's VA treatment records show that the Veteran's blood pressure readings were recorded on numerous occasions during the relevant period on appeal.  With the exception of three readings during the past several years of VA treatment, each of these readings showed diastolic pressure below 100 and systolic pressure below 160.  Examples include a blood pressure reading of 133/88 in April 2007, 128/91 in June 2007, 122/87 in August 2007, 120/80 in January 2008, 126/80 in March 2008, 130/82 in April 2008, 143/97 in August 2008, 137/92 in February 2009, 112/74 in August 2009, 126/82 in October 2009, 117/72 in February 2010, 122/84 in September 2010, 130/87 in January 2011, 137/100 in July 2011, 129/85 in February 2012, 128/85 in October 2012, 141/92 in January 2013, 131/91 in July 2013, 155/102 in November 2013, 125/83 in May 2014, 123/75 in October 2014, 157/101 in November 2014, 108/69 in December 2014, 129/81 in April 2015, 120/80 in June 2015, 118/79 in October 2015.  A 10 percent evaluation is therefore, not for assignment in this case based upon diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

However, under Diagnostic Code 7101, a 10 percent evaluation is also for application when a veteran has a history of diastolic pressure predominantly 100 or more, who requires continuous medication for control.  As such, the Board also reviewed the complete claims file to determine whether the Veteran had a history of diastolic pressure of predominantly 100 or more.  Service treatment records show an August 1993 blood pressure reading of 110/70, December 1993 blood pressure readings of 112/68, 156/92, 124/80, and 140/80, a March 1994 blood pressure reading of 167/80, and a July 1994 reading of 147/94.  Post-service, an August 1995 VA examination showed blood pressure reading of 135/85, 130/80, and 125/80. 

Despite receiving treatment, to include continuous medication, for hypertension only a few records note diastolic pressure of 100 or near 100; it is not enough to indicate a predominance.  As such, the Board finds that a 10 percent evaluation is not warranted for a history of diastolic pressure of predominately 100 or more.

The Board finds the Veteran is not entitled to a compensable rating because his readings are not commensurate with a higher 10 percent rating.  Although the Veteran has been on continuous medication for his hypertension, none of the VA treatment records, VA examinations, or private treatment records reveal any blood pressure readings showing a history of diastolic pressure predominantly 100 or more.  As noted, the rating criteria requires the readings to be predominantly over 100 for diastolic or a history of such readings and the Board finds that a few isolated readings of 100 or more are insufficient to satisfy those requirements.  

Additionally, the Veteran and Dr. M.S.C. have stated that his readings would be higher without the use of continuous medication; however, a higher compensable rating cannot be granted on that basis.  See Middleton v. Shinseki, 727 F.3d 1172, 1178   (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a Veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7  cannot be used to circumvent the need to demonstrate all required criteria).  In that regard, although "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 62 (2012), given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board may reject the Veteran's specific theory of entitlement to a higher rating in this case.  Id. at 62 (reasoning that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes (citing 38 C.F.R. § 4.71a, DC 5025 (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (rating criteria for bronchial asthma)).  

Furthermore, the Board finds that the Veteran is competent and credible to testify as to his symptoms; however, a rating for hypertension is dependent on objective blood pressure readings.  Therefore, the Board finds the objective medical evidence to be more probative in assigning his rating.  Accordingly, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's hypertension disability.  38 C.F.R. § 4.3.

Based on the foregoing, the Board finds that the Veteran has not met the criteria for an increased evaluation under Diagnostic Code 7101.


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589  (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111  (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id. , see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence shows blood pressure measurements that do not predominantly reach 160 for systolic pressure and 100 for diastolic pressure, as well as a history of high blood pressure that requires continuous medication for control.  Moreover, the regulation specifically considers the use of medication.  See Jones. 26 Vet.App. at 62.  The Veteran's noncompensable rating accurately contemplates this symptomatology.  See 38 C.F.R. § 4.31.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218  (1995); Thun v. Peake, 22 Vet. App. 111  (2008). 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an initial compensable rating for hypertension is denied. 




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


